DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
I) A method comprising transmitting a first ultrasound wave to obtain a first elasticity image frame sequence and obtaining a second elasticity image frame sequence according to the first elasticity image frame sequence corresponding to claims 1-11 and disclosed in [0057]-[0068] which describes a first embodiment according to fig. 2.
II)  A method comprising transmitting a first ultrasound wave to obtain a first image frame sequence in a first mode, transmitting a second ultrasound wave to obtain a second image frame sequence in a second mode, and obtaining a third image frame sequence according to the first image frame sequence and the second image frame sequence corresponding to claim 12 and disclosed in [0131]-[0144] which discloses a second embodiment according to fig. 8.
 The species are independent or distinct because species I is directed toward an embodiment (PGPub [0007]-[0011]) comprising obtaining a second image frame sequence according to only a first image frame sequence and does not require the transmission of a second ultrasound wave, while species II is directed toward a separate embodiment (PGPub [0016]-[0022]) which comprises transmitting two ultrasound waves to obtain a first image sequence and a second image sequence and obtaining a third image sequence according to the first image sequence and the second image sequence. In other words, species I requires that the second image frame sequence be obtained according to the first image sequence and species II requires that the second image frame sequence is obtained from transmission of a second ultrasound wave and not corresponding to the first image sequence. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example, species I would requires only a first ultrasound transmission to obtain a first image sequence and performing inter-frame processing of only the first image sequence obtained from a first transmission of ultrasound in order to obtain a second image sequence and is disclosed as one embodiment in [0006]-[0011], while species II would require multiple transmissions of ultrasound to obtain a first and second image sequence in a first and second mode and performing inter-frame processing on the first and second image sequence in order to obtain a third image sequence disclosed as a separate embodiment in [0016]-[0022]. The two embodiments would require different fields of search and syntax in order to examine them accordingly. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BROOKE LYN KLEIN/               Examiner, Art Unit 3793      

/AMANDA LAURITZEN MOHER/               Primary Examiner, Art Unit 3793